Citation Nr: 0410239	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  04-03 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to a separate disability evaluation for tinnitus in 
each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran served on active duty from November 1950 to September 
1952.

This appeal arose from a February 12, 2003 decision of the Fargo, 
North Dakota, Regional Office, which denied a separate evaluation 
for tinnitus of each ear.  


FINDING OF FACT

The veteran was granted service connection for tinnitus by a 
rating action issued in April 2002; it was assigned a 10 percent 
disability evaluation.


CONCLUSION OF LAW

There is no legal entitlement for the assignment of separate 
evaluations for service-connected tinnitus.  38 U.S.C. §§ 5103, 
5107 (West 2002); 38 C.F.R. Part 4, Diagnostic Code 6260 (2002 & 
2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that he should be assigned a separate 
evaluation for tinnitus in each ear.  The veteran's representative 
has urged that the regulation in effect when the veteran filed his 
claim in 2002 was ambiguous as to whether a separate evaluation 
should be assigned and reasonable doubt should be afforded to the 
veteran.  It is also argued that the change to the regulation in 
2003 that expressly forbade the assignment of separate disability 
evaluations in each ear should not be applied retroactively to the 
veteran's claim.  



Factual background

The veteran served on active duty from November 1950 to September 
1952.  In September 2001, he filed a claim for service connection 
for bilateral hearing loss and bilateral tinnitus.  In April 2002, 
the RO issued a rating action that granted service connection for 
left ear hearing loss and tinnitus, and denied service connection 
for a right ear hearing loss.  The tinnitus was assigned a 10 
percent disability evaluation.

In February 2003, the veteran filed a claim requesting that he be 
assigned a separate 10 percent evaluation for tinnitus in each 
ear.  That same month, this claim was denied.  The RO indicated 
that there was no legal basis for the assignment of separate 
evaluations for tinnitus in each ear.

Analysis--VCAA

Upon receipt of a complete or substantially complete application, 
the law provides that VA shall notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided that is necessary 
to substantiate the claim.  38 U.S.C. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003).  As part of that notice, VA shall 
indicate which portion of that information and evidence, if any, 
that is to be provided by the claimant, and which portion, if any, 
VA shall attempt to obtain on behalf of the claimant.

There was a significant change in the law with the passage of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub.L.No. 106-475, 
114 Stat. 2096, 2099 (2000).  This was codified at 38 U.S.C. § 
5103A (2002), and was implemented in VA's regulations at 38 C.F.R. 
§ 3.159 (2003).  Section 5103A(a)(1) notes that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  However, assistance is not 
required if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.

In this case, as will be further explained below, the provisions 
of the VCAA do not apply, as the law and not the evidence is 
dispositive.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

Discussion

On March 9, 2004, VA's General Counsel issued a precedential 
decision concerning the applicability of 38 U.S.C. 5103(a) to a 
claim for separate ratings for service-connected tinnitus in each 
ear.  See VAOPGCPREC 2-2004.  This opinion cited a General Counsel 
precedential opinion, VAOPGCPREC 2-03, holding that Diagnostic 
Code (DC) 6260 as in effect prior to June 10, 1999, and as amended 
as of that date, authorized a single 10 percent disability 
evaluation for tinnitus.  The single rating applied regardless of 
whether the tinnitus was perceived as unilateral, bilateral, or in 
the head.  The General Counsel held that separate ratings for 
tinnitus for each ear may not be assigned under DC 6260 or any 
other diagnostic code.  Effective June 13, 2003, VA amended DC 
6260 by adding a note that a claimant is only entitled to "a 
single evaluation for recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in the head."

The appellant's representative has argued that VA should not apply 
the June 2003 amendment allowing only for a single evaluation 
because to do so would have a detrimental retroactive effect upon 
the veteran's claim.  It was argued that this amendment was added 
after the veteran had filed his claim in February 2002 and should 
not be applied to the veteran's case.  Although the note to the 
June 2003 amendment clearly set forth the prohibition against 
separate evaluations for tinnitus in each ear, applying this 
prohibition would not have a retroactive effect in this case.  
According to VAOPGCPREC 2-03 noted above, this prohibition had 
already existed in DC 6260 as in effect prior to June 10, 1999 and 
as amended as of that date.  Therefore, the prohibition against 
separate evaluations for tinnitus in each ear had been in effect 
at the time that the veteran filed his claim in February 2002.  As 
a consequence, there is no legal basis upon which to award 
separate evaluations for the veteran's tinnitus in each ear.  
Thus, the law and not the evidence is dispositive of this claim.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Also, VAOPGCPREC 2-2004 noted that 38 U.S.C. § 5103(a) contains 
two qualifiers on the requirement that VA provide notice.  First, 
VA is only required to provide notice of information and evidence 
not previously provided to VA.  Second, VA is only required to 
provide notice of information and evidence that is necessary to 
substantiate a claim.  It was noted that there would be 
circumstances when no information need be requested from a 
claimant, such as those instances when no additional information 
or evidence is needed because pursuant to statute or regulation 
the claim cannot be substantiated.  To require VA to provide 
notice of the information and evidence needed to substantiate a 
claim that cannot be substantiated because it is barred by statute 
or regulation would lead to an absurd or unreasonable result.  See 
United States v. Female Juvenile, 103 F.3d 14, 16-17 (5th Cir. 
1996), cert. denied, 552 U.S. 824 (1997).  The VCAA is not 
applicable to a claim when the statue and not the evidence is 
dispositive of the claim.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).

Clearly, VA is not required to provide notice of the information 
and evidence necessary to substantiate a claim for separate 
disability ratings for each ear for bilateral tinnitus because 
there is no information or evidence that could substantiate the 
claim.  In conclusion, the veteran is not entitled by law to the 
assignment of separate disability evaluations for tinnitus in each 
ear.


ORDER

Entitlement to a separate evaluation for tinnitus in each ear is 
denied.



	                        
____________________________________________
	Charles E. Hogeboom
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



